Citation Nr: 0030728	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  97-10 036 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a neck injury.  

2.  Entitlement to service connection for a back disorder.  

3.  Entitlement to service connection for a seizure disorder.  

4.  Entitlement to a temporary total rating based on a period 
of convalescence following nasal septoplasty on April 30, 
1996.  

5.  Entitlement to an evaluation in excess of 30 percent for 
residuals of multiple facial fractures with sinusitis and 
status post septoplasty.  

6.  Entitlement to an evaluation in excess of 10 percent for 
organic brain disorder due to trauma from December 4, 1995 to 
June 19, 1997.  

7.  Entitlement to an evaluation in excess of 30 percent for 
organic brain disorder with post-traumatic stress disorder 
(PTSD) on and after June 20, 1997.  

8.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic migraine headaches on and after June 22, 1998.  

9.  Entitlement to an evaluation in excess of 20 percent for 
residuals of right knee patellar fracture with degenerative 
changes.  

10.  Entitlement to a total disability rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from February 1988 to 
November 1991, with approximately three months of prior 
active service.  This matter comes to the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Fort Harrison Regional Office (RO).  
The claims for which the appellant has perfected an appeal 
are as stated on the title page of this decision.  

In addition, he perfected appeals from a March 1998 rating 
decision denying service connection for a left knee 
disability and from a February 1999 rating decision denying 
service connection for tinnitus.  The RO subsequently granted 
these service-connection claims, in a December 1998 rating 
decision for a left knee disability and in an October 1999 
rating decision for tinnitus.  These decisions constituted a 
full award of the benefit, service connection, sought by the 
appellant on appeal.  See Grantham v. Brown, 114 F.3d 1156, 
1158-59 (Fed. Cir. 1997) (notice of disagreement applies only 
to the element of the claim being decided, such as service-
connectedness).  For this reason, the Board no longer has 
jurisdiction over these claims.  


FINDINGS OF FACT

1.  With respect to the claims seeking a temporary total 
rating following nasal septoplasty and for higher evaluations 
for organic brain disorder due to trauma, PTSD, and post-
traumatic migraine headaches, all relevant evidence necessary 
for an equitable disposition of the appeal has been obtained.  

2.  The appellant's septoplasty on April 30, 1996 did not 
necessitate at least one month of convalescence or result in 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of a joint, 
application of a body cast, house confinement, use of a 
wheelchair or crutches, or immobilization by cast.  

3.  Organic brain disorder due to trauma, from December 4, 
1995 to November 6, 1996, was manifested by reduced 
efficiency, reliability, memory, and concentration, a 
learning disorder, and a sleeping difficulty, all of which 
interfered with academic and job performance.  

4.  Organic brain disorder due to trauma, from November 7, 
1996 to June 19, 1997, was manifested by decreased work 
efficiency, intermittent periods of inability to perform 
occupational tasks, depression and anxiety, periodic panic 
attacks, mild memory loss, and difficulty sleeping secondary 
to nightmares.  

4.  Organic brain disorder with PTSD, on and after June 20, 
1997, is manifested by a panic disorder, memory impairment, 
reduced work efficiency, mood disturbances, depression, 
attentional difficulties, irritability and anger, reduced 
academic skills, difficulty understanding complex commands, 
and Global Assessment of Functioning (GAF) scores from 60 to 
70.  

6.  Post-traumatic migraine headaches produce very frequent, 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability on and after June 22, 1998.  


CONCLUSIONS OF LAW

1.  The criteria for a temporary total rating based on a 
period of convalescence following nasal septoplasty on April 
30, 1996 are not met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.30 (2000).  

2.  The criteria for an evaluation in excess of 10 percent 
for organic brain syndrome due to trauma from December 5, 
1995 and November 6, 1996 are not met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.132, Diagnostic 
Code 9304 (1994 to 1996).  

3.  The criteria for a 30 percent evaluation for organic 
brain disorder due to trauma are met effective from November 
7, 1996 to June 19, 1997.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.132, Diagnostic Code 9304 
(1994 to 1996); 38 C.F.R. §§ 4.1, 4.2, 4.130, Diagnostic Code 
9304 (1997 to 2000).  

4.  The criteria for an evaluation in excess of 30 percent 
for organic brain disorder with PTSD on and after June 20, 
1997 are not met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.130, Diagnostic Code 9411 (1997 to 
2000).  

5.  The criteria for a 50 percent evaluation for post-
traumatic migraine headaches on and after June 22, 1998 are 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.124a, Diagnostic Code 8100 (1998 to 2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Generally Applicable Law and Regulations 

VA must assist a claimant in developing all facts pertinent 
to a claim for benefits.  Such assistance shall include 
requesting information from other federal agencies.  VA must 
provide a medical examination when such examination might 
substantiate entitlement to the benefit sought.  VA may 
decide a claim without providing assistance when no 
reasonable possibility exists that such assistance would aid 
in the establishment of entitlement.  Veterans Claims 
Assistance Act of 2000, Pub. L. 106-475, 114 Stat. 2096 
(2000).  The Board finds that, with respect to the claims for 
a temporary total rating following April 30, 1996 surgery and 
for higher evaluations for organic brain disorder, PTSD, and 
post-traumatic migraine headaches, VA has satisfied its duty 
to assist the appellant.  On review, the Board sees no areas 
in which further development may be fruitful.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities .  38 C.F.R. Part 4.

If the preponderance of the evidence is in favor of the 
claim, or the evidence is in equipoise, the claim will be 
granted.  A claim will be denied only if the preponderance of 
the evidence is against the claim.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved, as is the case with 
the claim herein at issue, is an original claim as opposed to 
a new claim for increase.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  In such cases, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  On the other 
hand, where entitlement to compensation has already been 
established, the appellant's disagreement with an assigned 
rating is a new claim for increase based on facts different 
from a prior final claim.  Suttman v. Brown, 5 Vet. App. 127, 
136 (1993).  See Proscelle, 2 Vet. App. at 631-32 (in a claim 
for increased rating, appellant claims the disability has 
increased in severity since a prior final decision).  In such 
claims, the present level of disability is of primary 
concern; although a review of the recorded history of a 
disability is required to make a more accurate evaluation, 
past medical reports do not have precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

II.  Temporary Total Rating for 
Convalescence Following April 30, 1996 Nasal Septoplasty

Total ratings are assigned if treatment of a service-
connected disability resulted in: (1) surgery necessitating 
at least one month of convalescence; (2) surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight-bearing prohibited); (3) immobilization by 
cast, without surgery, of one major joint or more.  38 C.F.R. 
§ 4.30(a).  

On April 30, 1996, the appellant underwent nasal septoplasty 
at a VA medical facility.  The operative report noted that 
the diagnosis was nasal airway obstruction secondary to 
deviated septum.  It reported that the appellant was 
administered general endotracheal anesthesia, whereupon a 
large spur of cartilage was removed and a trapdoor incision 
was made in the quadrangular cartilage, allowing the septum 
to flow to the midline without support.  Smaller portions of 
the quadrangular cartilage were also removed to improve the 
airway.  The surgeon concluded that the appellant tolerated 
the procedure well, and he was returned to the recovery room 
in good condition.  The procedure lasted from 8:15 to 8:40 
a.m.  

VA clinical record entries on April 30, 1996 indicate that 
the septoplasty was performed on that date.  

The record also includes another VA operative report, dated 
May 1, 1996, indicating the same diagnosis.  It indicated 
that a procedure was conducted and anesthesia administered on 
May 1, 1996, lasting from 1:55 to 2:10 p.m., and that a minor 
procedure, an evacuation septal hematoma, was performed.  

VA clinical record entries on May 1, 1996 showed widening of 
the nasal septum.  He was prescribed medication for pain, and 
was instructed to sniff of blow his nose gently, elevate his 
bed 15 degrees when sleeping or resting, change the dressing 
as needed, and apply cold compresses to his nose and face.  
He returned to the clinic on May 6 for evaluation of the 
septoplasty.  On May 6, 1996, a VA clinical record entry 
noted septal thickening and infection.  A May 13th entry 
showed a clearing infection and midline septum.  

At a hearing in June 1997, the appellant testified that he 
required a period of convalescence after the septoplasty.  He 
also testified at hearings in June 1998 and June 1999, but 
did not offer any further evidence regarding his claim for a 
temporary total disability evaluation for convalescent 
purposes.  

The evidence summarized above does not suggest that the 
procedure left the appellant with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for use of 
a wheelchair or crutches.  Nor does the evidence indicate 
that a joint was immobilized by cast.  Therefore, for the 
appellant to prevail in his claim, the record must show that 
the nasal septoplasty necessitated at least one month of 
convalescence.  The record is entirely silent as to any 
period of convalescence required, but does offer clues as to 
the medically-ordered instructions he was to follow.  The VA 
clinical record entries on May 1, 1996 showed that pain 
medication was prescribed and that the appellant was 
instructed to sniff of blow his nose gently, elevate his bed 
15 degrees when sleeping or resting, change the dressing as 
needed, apply cold compresses to his nose and face, and 
return to the clinic for evaluation of the septoplasty.  On 
May 6th he returned, and he did so again on May 13th.  At no 
time did a medical professional indicate that a formal period 
of convalescence was required.  Moreover, the self-care 
reflected in the record appears more consistent with an out-
patient procedure, with the appellant returning home the same 
day as the procedure and the symptoms of infection subsiding 
within 14 days, rather than a hospitalization or an out-
patient procedure necessitating a month or more of 
convalescence.  For these reasons, it is the determination of 
the Board that the preponderance of the evidence is against 
the claim of entitlement to a temporary total rating based on 
a period of convalescence following nasal septoplasty on 
April 30, 1996.  

III.  Scope of Appellate Review of 
Disabilities Arising From an In-service Head Injury

During a May 1990 in-service training exercise, the appellant 
fell into a ditch and sustained a head injury.  The RO 
initially established service connection by August 1995 
rating decision for organic brain disorder due to trauma with 
generalized headaches and memory deficit, assigning a 
10 percent evaluation pursuant to the criteria of Diagnostic 
Code 8045 (brain disease due to trauma) and Code 9304 
(dementia associated with brain trauma), effective December 
5, 1994.  He disagreed with the evaluation assigned and this 
appeal ensued.  

In 1998 the appellant filed claims seeking service connection 
for PTSD and traumatic migraine headaches.  By April 1998 
rating decision the RO established service connection for 
PTSD, assigning it a 10 percent rating, effective June 20, 
1997 under Diagnostic Code 9411 for PTSD.  By January 1999 
rating decision the RO established service connection for 
post-traumatic migraine headaches, assigning it a 
noncompensable evaluation, effective June 22, 1998, pursuant 
to Code 8045 brain disease due to trauma) and Code 8100 
(migraine headaches).  By June 1999 rating decision, the RO 
denied the appellant's attempt to assign earlier effective 
dates for service connection for these disabilities.  The 
appellant did not disagree with or otherwise perfect an 
appeal to the Board concerning that determination.  Then, by 
October 1999 decision, the RO re-characterized these 
disabilities (organic brain disorder, PTSD, and post-
traumatic headaches) as follows: 

? Organic brain disorder, with PTSD, rated 10 percent 
disabling from December 5, 1994 to June 19, 1997, and 
30 percent disabling on and after June 20, 1997; and

? Post-traumatic migraine headaches, rated 10 percent 
disabling from December 5, 1994 to June 21, 1998, and 
30 percent disabling on and after June 22, 1998.  

Thus, the Board will analyze the following claims: (1) 
entitlement to a rating in excess of 10 percent for organic 
brain disorder due to trauma from December 4, 1995 to June 
19, 1997; (2) entitlement to a rating in excess of 30 percent 
for organic brain disorder with PTSD on and after June 20, 
1997; and, (3) entitlement to a rating in excess of 
30 percent for post-traumatic migraine headaches on and after 
June 22, 1998.  

IV.  Evaluation in Excess of 10 Percent for 
Organic Brain Disorder Due to Trauma from December 5, 1995 to 
June 19, 1997

Organic brain disorder due to trauma was assigned a 10 
percent rating under the criteria of Diagnostic Code 8045 for 
brain disease due to trauma and Code 9304 for dementia 
associated with brain trauma.  Pursuant to the criteria of 
Code 8045, purely neurological disabilities, such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., following trauma to the brain are rated under the 
diagnostic codes specifically dealing with such disabilities.  
Purely subjective complaints such as headache, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, 
will be rated 10 percent and no more under the criteria of 
Code 9304, which will not be combined with any other rating 
for a disability due to brain trauma.  Ratings in excess of 
10 percent for brain disease due to trauma under Code 9304 
are not assignable in the absence of a diagnosis of multi-
infarct dementia associated with brain trauma.  38 C.F.R. 
§ 4.124a (1994 to 1997).  

The pertinent evidence of record is as follows:

? VA examination in March 1995 showed that the appellant 
had headaches and nightmares that interrupted his 
sleep.  The examiner noted memory and attention 
difficulties, some signs of depression, and guarded 
insight.  The diagnoses were presumptive organic mental 
disorder (the particular diagnosis and significance of 
is unclear on the mental status examination), some 
symptoms of PTSD, and migraine-type headaches.  

? A private examination report dated in April 1995, 
ordered for VA rating purposes, indicated that the 
appellant had residuals of a head injury that were not 
immediately noticeable on casual observation.  Careful 
questioning, though, indicated a recent and remote 
memory loss and retrograde amnesia.  The examiner 
estimated mild to moderate defect.  

? VA psychological evaluation in May 1995 indicated that 
the appellant had short-term memory difficulties and 
concentration difficulties that interfere with his 
academic performance.  It was noted that others had 
recognized personality changes in him since the 
accident.  

? VA clinical records in September and October 1995 
revealed that the appellant had syncope episodes.  An 
October 1995 private MRI indicated that the appellant 
had mild to moderately abnormal findings due to 
infrequent and rather minimal left temporal 
irregularities, which could be explained as related to 
the in-service head injury.  

? VA clinical records in March 1996 indicated that the 
appellant had recurrent headaches, seen to be nasal in 
origin.  

? An April 1996 private psychological counseling report 
indicated that the appellant had residual symptoms from 
the head injury in service, including short term memory 
difficulty, attention and concentration problems, mild 
personality changes, and headaches.  It was noted that 
he was aware of his disability and had chosen an 
appropriate vocational rehabilitative goal of becoming 
a brewer.  

? VA psychological counseling report in May 1996 
indicated that the appellant had a long-standing 
learning disability consistent with a reading disorder, 
memory difficulties, reduced concentration, anxiety, 
and headaches representing residual impairment 
secondary to brain trauma.  

? In a June 1996 private neuropsychological evaluation, 
it was noted that the appellant complained of headaches 
and memory difficulties, as well as spelling and 
vocabulary deficits described as new since the 
accident.  He indicated he was unemployed, and had 
difficulty holding a job since his accident, although 
he was interested in entering training to be a brew 
master.  He also stated that he often felt hopeless, 
helpless, and worthless.  It was also noted that he was 
married and he and his wife had recently had their 
first child.  Various psychological testing was 
accomplished, and the examiner concluded that the 
appellant was functioning in the average range of 
intelligence overall.  

? The appellant submitted notes he took describing 
headaches he had throughout August and September 1996 
of intensity 3 on scale of 5.  He also indicated his 
headache interfered with his sleep on a night in August 
1996.  

? In a January 1997 private vocational evaluation report, 
it was noted that the appellant had continuing residual 
problems from his head injury, including physical 
problems, short-term memory deficits, and difficulty 
with attention and concentration with some changes in 
personality.  Also noted were continuous headaches, 
long-standing learning difficulties, rote memory 
difficulties, and mild word finding difficulties.  The 
examiner doubted the appellant could be successful in a 
vocational/technical institute or college, although he 
did have the potential for success in an 8 to 10 week 
brewer's training program.  

The criteria for Diagnostic Code 9304 from December 5, 1995 
to June 19, 1997 are set forth in the general rating formula 
for organic mental disorders:  

        The attitudes of all contacts except the most 
intimate are              	100%   
         so adversely affected as to result in virtual 
isolation             
         in the community.  Totally incapacitating 
psychoneurotic,            
         symptoms bordering on gross repudiation of reality 
with             
         disturbed thought or behavioral processes associated 
with           
         almost all daily activities such as fantasy, 
confusion,             
         panic and explosions of aggressive energy resulting 
in              
         profound retreat from mature behavior.  Demonstrably                 
         unable to obtain or retain employment.
                              
        Ability to establish and maintain effective or 
favorable                  	70%   
         relationships with people is severely impaired.  The                 
         psychoneurotic symptoms are of such severity and                    
         persistence that there is severe impairment in the                  
         ability to obtain or retain employment.  
                             
        Ability to establish and maintain effective or 
favorable                  	50%   
         relationships with people is considerably impaired.  
By            
         reason of psychoneurotic symptoms the reliability, 
         flexibility and efficiency levels are so reduced as 
to 
         result in considerable industrial impairment.  
                             
        Definite impairment in the ability to establish or 
maintain             	30%   
         effective and wholesome relationships with people.  
The 
         psychoneurotic symptoms result in such reduction in 
         initiative, flexibility, efficiency and reliability 
levels as to 
         produce definite industrial impairment.  

        Less than criteria for 30 percent, with emotional 
tension or       		10%
         other evidence of anxiety productive of mild social 
and 
         industrial impairment.  

38 C.F.R. § 4.132, Diagnostic Code 9304 (1994 to 1996).  The 
term "definite" in 38 C.F.R. § 4.132 (1996) is 
"qualitative" in character, whereas the other terms were 
"quantitative" in character.  Hood v. Brown, 4 Vet. App. 
301 (1993).  VA General Counsel concluded that "definite" 
is to be construed as "distinct, unambiguous, and moderately 
large in degree."  It represents a degree of social and 
industrial inadaptability that is "more that moderate but 
less than rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).   

The terms "considerable" and "severe" were not defined in 
the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just" .  38 C.F.R. 4.6 (1994 to 1996).  It should also 
be noted that use of terminology such as "severe" by 
VA examiners and others, although evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (1994 to 1996).  

The evidence of record consistently described the disability 
as mild to moderate, rather than definite as required for a 
30 percent evaluation.  The 1995 MRI noted mild to moderate 
abnormal findings and the April 1995 private evaluation 
report described mild to moderate defect.  The evidence 
indicated the appellant had reduced efficiency and 
reliability, manifested primarily by decreased memory, 
reduced concentration, a learning disorder, and difficulty 
sleeping secondary to nightmares, all of which interfered 
with academic and job performance.  There was, though, 
evidence that he had a vocational goal and had taken steps to 
enter a brewer's training program, thereby indicating 
initiative and flexibility.  These findings, while in some 
ways satisfying the 30-percent criteria under Diagnostic Code 
9304, do not address the full criteria for an evaluation in 
excess of 10 percent between December 5, 1995 and June 19, 
1997.  

The criteria for rating mental disorders were amended 
effective November 7, 1996.  61 Fed. Reg. 52,695 (Oct. 8, 
1996).  Because the scope of appellate review for this issue 
extends past November 7, 1996, the Board must apply the old 
version of the regulation, found at 38 C.F.R. §4.132 (1994 to 
1996), to the facts preceding November 7, 1996 (as was done 
in the paragraphs above).  From November 7, 1996 to June 19, 
1997, the Board must adjudicate the claim under the new 
criteria, found at 38 C.F.R. § 4.130 (1997).  DeSousa v. 
Gober , 10 Vet. App. 461 (1997); Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991) (when regulation changes after a claim 
is filed but before administrative appeal process concludes, 
version more favorable applies effective the date of 
amendment).  On and after November 7, 1996, the effective 
date of the amended regulation, the pertinent criteria are:  

        Total occupational and social impairment, due to such
			100%
         symptoms as: gross impairment in thought processes
         or communication; persistent delusions or 
hallucinations;
         grossly inappropriate behavior; persistent danger of
         hurting self or others; intermittent inability to 
perform
         activities of daily living (including maintenance of 
         minimal personal hygiene); disorientation to time or 
place;
         memory loss for names of close relatives, own 
occupation
         or own name.

        Occupational and social impairment, with deficiencies
			70%
         in most areas, such as work, school, family 
relations
         judgment, thinking, or mood, due to such symptoms 
as:
         suicidal ideation; obsessional rituals which 
interfere with
         routine activities; speech intermittently illogical, 
obscure, 
         or irrelevant; near-continuous panic or depression 
affecting
         the ability to function independently, appropriately 
and
         effectively; impaired impulse control (such as 
unprovoked
         irritability with periods of violence) spatial 
disorientation;
         neglect of personal appearance and hygiene; 
difficulty
         in adapting to stressful circumstances (including 
work
         or a worklike setting); inability to establish and 
maintain
         effective relationships.
                             
        Occupational and social impairment with reduced 
reliability   		50%
         and productivity due to such symptoms as: flattened 
affect; 
         circumstantial, circumlocutory, or stereotyped 
speech; panic 
         attacks more than once a week; difficulty in 
understanding 
         complex commands; impairment of short- and long-term 
         memory (e.g., retention of only highly learned 
material, 
         forgetting to complete tasks); impaired judgment; 
impaired 
         abstract thinking; disturbances of motivation and 
mood; 
         difficulty in establishing and maintaining effective 
work and 
         social relationships.  

        Occupational and social impairment with occasional 
decrease 		30%
         in work efficiency and intermittent periods of 
inability to 
         perform occupational tasks (although generally 
functioning 
         satisfactorily, with routine behavior, self-care, 
and 
         conversation normal), due to such symptoms as: 
depressed 
         mood, anxiety, suspiciousness, panic attacks (weekly 
or less 
         often), chronic sleep impairment, mild memory loss 
(such as 
         forgetting names, directions, recent events).  

        Occupational and social impairment due to mild or 
transient       	10%
         symptoms which decrease work efficiency and ability 
to 
         perform occupational tasks only during periods of 
significant 
         stress, or; symptoms controlled by continuous 
medication.  

38 C.F.R. § 4.130, Diagnostic Code 9405 (1997 to 2000).  

The record includes evidence that the appellant has decreased 
work efficiency and, due to his headache attacks, 
intermittent periods of inability to perform occupational 
tasks.  He had episodes of depression and anxiety, panic 
attacks periodically, difficulty sleeping due to nightmares, 
and mild memory loss, especially short-term memory loss.  The 
evidence of record, therefore, satisfies the criteria for a 
30 percent evaluation under the amended criteria of Code 9304 
from November 7, 1996 to June 19, 1997.  The evidence does 
not satisfy the criteria for a still higher evaluation 
because there is no indication of flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of long-term memory, impaired 
judgment or abstract thinking, or disturbances of motivation.  
Therefore, it is the determination of the Board that the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for organic brain disorder 
due to trauma from December 5, 1995 to November 6, 1996.  The 
evidence supports a 30 percent evaluation from November 7, 
1996 to June 19, 1997.  

V.  Evaluation in Excess of 30 Percent 
for Organic Brain Disorder with PTSD on and after June 20, 
1997

Organic brain disorder with PTSD is currently assigned a 30 
percent evaluation in accordance with the criteria of Codes 
9411 for PTSD and 9327 for other organic mental disorder 
(including personality change due to a general medical 
condition).  The appellant here seeks a higher evaluation.  
The criteria applicable to this appeal is the amended 
criteria for evaluation of mental disorders, effective on and 
after November 7, 1996, set forth above.  38 C.F.R. § 4.130, 
Code 9411 (1997 to 2000).  

The evidence of record relevant to this claim is as follows:

? At a June 20, 1997 hearing, the appellant testified 
that he had reduced memory functions, decreased 
attentional capabilities, major headaches and recurring 
nightmares.  He submitted his own written chronological 
report of headaches from August 1996 to May 1997.  This 
report indicated that he had headaches essentially 
every day during this period, listed as measuring 
between 2 to 4 on a scale of 1 to 5.  Occasionally, a 
headache measured five on this scale, and sometimes he 
had multiple headaches on a single day.  

? VA examination in August 1997 showed that the appellant 
had nightmares (triggered by coworkers being killed in 
a motor vehicle accident), headaches, and reduced 
academic skills since the accident.  The diagnoses 
included PTSD, mild to moderate symptomatology, 
complicated by a depressive disorder.  It was noted 
that he thought about his accident and injury each day.  

? VA clinical records in September and December 1997 
showed depression and mild frontal lobe syndrome.  

? VA examination in April 1998 indicated that the 
appellant had memory deficits, headaches, and attention 
difficulties.  He worked as a maintenance worker, but 
was interested in training to be a brew master.  The 
diagnosis was PTSD secondary to the in-service head 
trauma.  The examiner described the organic brain 
disorder as mental disorder with some cognitive 
deficits.  He had nightmares, intrusive thoughts, and 
hypervigilence on a weekly basis, improved from the 
weekly basis of a few years before.  The GAF score was 
60.  

? At a hearing in June 1998, the appellant testified that 
he had nightmares, difficulty sleeping, anger, and 
homicidal ideation, although no suicidal ideation.  He 
described his headaches as related to his sinus 
disability.  He and his spouse noted that the symptoms 
interfered with his ability to socialize and interact 
with others.  He stated that he was steadily employed, 
but his wife indicated that he was isolated from others 
on the job so as to reduce the interpersonal 
difficulties arising from his symptomatology.  They 
also stated that his symptoms created stress in their 
personal life.  

? VA clinical records in August 1998 showed organic mood 
disorder and a GAF score of 70.  It was noted that he 
was angry at times, short tempered, and irritable.  He 
had no homicidal or suicidal ideation.  He tolerated 
his medication without difficulty.  

? VA examination in August 1998 revealed a diagnosis of 
organic mood disorder and a GAF score of 70.  The 
appellant complained of nightmares, flashbacks, 
irritability, anger, difficulty sleeping and social 
adaptability problems, limiting his ability at work.  

? At a hearing in June 1999, the appellant stated that he 
took medication to control his PTSD symptomatology, 
including anger, irritability, and social 
inadaptability.  His spouse also noted that he had 
nightmares and flashbacks.  

? VA examination in July 1999 revealed that the appellant 
had been married for five years and described himself 
as irritable with his spouse, who is quite tolerant, 
and with his three-year-old son.  He was employed at 
Yellowstone National Park, where he performed 
janitorial duties on a seasonal basis.  It was noted 
that he presented well socially and that his social 
skills were adequate.  He had one dispute with a 
supervisor, which did not result in dismissal.  He had 
difficulty in crowds or small areas.  The examiner 
described a full-ranging mood, logical and goal-
oriented thinking, and some memory deficits.  The 
diagnosis was PTSD, although the examiner noted that 
the primary symptoms noted revolved around an organic 
mood disorder and a panic disorder.  The possibility of 
a post-concussion syndrome or amnesic disorder could 
not be ruled out.  The GAF score was 60 to 65.  The 
examiner explained that while fairly significant 
psychological symptoms existed, the appellant was able 
to interact with others on at least a brief and 
superficial basis and was able to present well socially 
during the examination.  Panic attacks and possible 
memory difficulties that likely reduced work efficiency 
impacted his work.  

With respect to the criteria for a 50 percent rating, there 
is no evidence suggesting that the appellant had a flattened 
affect or had circumstantial, circumlocutory, or stereotyped 
speech.  Nor is there any indication of impaired judgment or 
abstract thinking; indeed, the July 1999 VA examination noted 
that he was goal-oriented and logical.  There was evidence, 
again in the July 1999 VA examination, of a panic disorder, 
although the frequency of any panic attacks was not noted.  
There were consistent findings of memory impairment, 
described as some memory deficits that reduced work 
efficiency.  But that description appears to represent no 
more than the mild memory impairment contemplated by the 
currently assigned evaluation.  There was consistent evidence 
of mood disturbances, attentional difficulties, depression, 
irritability, and anger, and of weekly episodes of 
nightmares, flashbacks, intrusive thoughts, and 
hypervigilence.  There were also findings of reduced academic 
skills and difficulty understanding complex commands.  These 
findings of mood disturbances and difficulty understanding 
complex commands tend to support a higher evaluation, whereas 
the lack of findings of flattened affect, frequent panic 
attacks, more than mild impaired memory, circumstantial 
speech, or impaired judgment and abstract thinking tend to 
correspond to the currently assigned evaluation.  

The analysis here, therefore, depends on the findings 
concerning the appellant's ability to establish and maintain 
relationships with others and the meaning of the GAF scores 
assigned.  The appellant and his spouse testified several 
times that he had significant difficulties establishing 
relationships in a work environment and that his disability 
had caused stress on their marriage.  At the same time, the 
evidence indicated that the appellant had steady employment, 
although he contended that the position had little contact 
with others.  The July 1999 VA examiner indicated that the 
appellant had fairly significant psychological symptoms, but 
was able to interact with others on a brief and superficial 
basis and that he presented with adequate social skills.  
Thus, the findings from the examinations do not quite match 
the contentions of the appellant as to his interpersonal 
difficulties.  

Moreover, the GAF scores assigned ranged from 60 to 70.  The 
GAF scale reflects the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  AMERICAN PSYCHIATRIC ASSOCIATION, 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) 
(hereinafter DSM-IV); Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).  Scores between 61 and 70 indicate "some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  DSM-IV at 32.  Two examiners 
assigned a score of 70, a third assigned a score from 60 to 
65, and a fourth assigned a score of 60.  Scores between 51 
and 60 indicate "moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)."  
DSM-IV at 32.  Therefore, although the description of the 
score between 51 and 60 is applicable, the description of the 
score between 61 and 70 more consistently corresponds to the 
examiners' assigned scores.  That description of mild 
symptoms and some difficulty in interpersonal relationships 
more closely corresponds with the criteria for the currently 
assigned evaluation than for the higher evaluation under Code 
9411.  Thus, the preponderance of the evidence is against the 
claim for an evaluation in excess of 30 percent for organic 
brain disorder with PTSD on and after June 20, 1997.  

VI.  Evaluation in Excess of 30 percent for 
Post-traumatic Migraine Headaches on and after June 22, 1998

Post-traumatic migraine headaches is currently rated as 30 
percent disabling in accord with the criteria of Diagnostic 
Code 8045 for brain disease due to trauma and the criteria of 
Code 8100 for migraine headaches.  Pursuant to Code 8045, 
purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, are rated under the diagnostic 
codes specifically dealing with such disabilities.  Code 8100 
for migraine headaches provides for a 30 percent rating with 
characteristic prostrating attacks occurring on average once 
a month over previous several months.  A 50 percent rating 
may be assigned with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a.  

The evidence of record relevant to the claim is as follows:  

? A private neurologic examination in January 1997 showed 
tension and migraine post-traumatic headaches.  The 
neurologist described the examination as normal.  

? VA examination in October 1997 revealed post-traumatic 
vascular headaches, although the examiner indicated 
that the appellant described four or five different 
types of headaches, including tension, migraine, 
seizure, and sinus headaches.  Several medications were 
prescribed.  

? VA clinical records from October 1997 to December 1998 
noted increased headaches, but otherwise one to two per 
month for 30 minutes of intensity, measured as 4 on a 
scale of 10.  The impression was post-traumatic 
migraine.  The headaches were described variously as 
requiring him to seclude himself in a quiet, dark room 
for up to one hour.  He was prescribed several 
medications to control these headaches.  It was also 
noted that he had anger and irritability during a 
migraine exacerbation.  

? At a June 19, 1998 hearing, the appellant testified 
that he had tension or migraine type headaches.  

? VA examination in August 1998 noted an impression of 
tension headaches.  

? VA examination in December 1998 indicated that the 
appellant had a significant history of trauma to the 
head with post-traumatic headaches, both vascular 
migraine and tension.  It was noted that he was 
prescribed medication for relief of the headaches, 
which lasts 15 to 20 minutes after administering of the 
medication by injection, although he remained fatigued 
for an hour thereafter.  The examiner described 
migraine, tension, sinus, and seizure headaches, 
although there was very little differentiation between 
the symptoms.  

? At a hearing in June 1999, the appellant stated that he 
had about two headache episodes per month, down from 
about 16 per month before he started taken medications.  
He and his spouse described these headaches as 
incapacitating.  He also noted that some headaches were 
clearly associated with head trauma, while others were 
more related to his service-connected sinus disability.  

? June 1999 lay statements from the appellant's co-
workers and supervisors indicated that since about 1997 
they had witnesses dozens of headaches, some lengthy 
and severe, all coming on suddenly, forcing the 
appellant to stop activity until the pain subsided.  He 
sometimes has these headaches while operating dangerous 
machinery or has been prevented from driving himself 
home.  

? In a July 1999 letter, a private physician stated that 
the appellant had post-traumatic migraine headaches 
that occurred relatively frequently, but which had 
improved with medication and a cooperative work 
environment.  

? A November 1999 VA electroencephalographic report was 
within normal limits.  

? A private physician in a November 1999 report indicated 
that the appellant complained of shooting pain in the 
temple, terrible neuralgic-type attacks that he gets at 
least twice per week.  The examiner felt this pain was 
more like migraine headaches or injured healing nerves.  

? VA clinical records from February to June 2000 
indicated that the appellant had a major migraine 
headache and organic anxiety disorder, both improved 
with medication.  

The evidence just summarized indicates that the appellant has 
severe headache episodes more than once per month.  The 
October 1997 to December 1998 VA clinical records indicated 
he had one to two episodes per month.  The appellant had his 
spouse testified similarly at the June 1999 hearing.  The 
July 1999 physician's statement noted relatively frequent 
headache episodes and a November 1999 physician's statement 
reported two such episodes per month.  These findings 
indicate that the frequency of these episodes is more 
frequent that the once-per-month frequency contemplated by 
the currently assigned evaluation.  The clinical records and 
the December 1998 VA examination also indicated that the 
episodes lasted from 15 to 30 minutes, with additional rest 
required for up to an hour, thereby suggesting prolonged 
attacks.  

These episodes also appear to be completely prostrating when 
they occur.  The VA clinical records from October 1997 to 
December 1998 indicated that he required seclusion in a dark 
and quiet room for the duration of the episodes.  He and his 
spouse testified at the June 1999 hearing that the episodes 
were incapacitating.  Moreover, several persons who worked 
with the appellant noted in June 1999 statements that the 
appellant had to stop any activity when the episodes 
occurred, which sometimes caused danger to the appellant and 
others if he were operating machinery at the time.  At times, 
these episodes prevented him from driving himself home after 
work.  These findings attest to rather severe economic 
inadaptability caused by the headache episodes.  

For these reasons, it is the determination of the Board that 
the evidence supports a 50 percent evaluation pursuant to the 
criteria of Diagnostic Code 8100 for post-traumatic migraine 
headaches on and after June 22, 1998.  


ORDER

A temporary total rating based on a period of convalescence 
following nasal septoplasty on April 30, 1996 is denied.  

An evaluation in excess of 10 percent for organic brain 
disorder due to trauma from December 4, 1995 to November 6, 
1996 is denied.  

A 30 percent evaluation for organic brain disorder due to 
trauma from November 7, 1996 to June 19, 1997 is granted.  

An evaluation in excess of 30 percent for organic brain 
disorder with PTSD on and after June 20, 1997 is denied.  

A 50 percent evaluation for post-traumatic migraine headaches 
on and after June 22, 1998 is granted.  


REMAND

As noted above, VA must assist a claimant in developing all 
facts pertinent to a claim for benefits.  Such assistance 
shall include requesting information from other federal 
agencies.  VA must provide a medical examination when such 
examination might substantiate entitlement to the benefit 
sought.  VA may decide a claim without providing assistance 
when no reasonable possibility exists that such assistance 
would aid in the establishment of entitlement.  Veterans 
Claims Assistance Act of 2000, Pub. L. 106-475, 114 Stat. 
2096 (2000).  

Service connection claims

With regard to the service connection claims for a neck 
injury, a back disorder, and a seizure disorder, the Board 
notes that the service medical records have not been 
associated with the claims file.  When the appellant 
initially filed claims in 1994, the RO requested the service 
medical records from the National Personnel Records Center 
(NPRC) and the Army Personnel Records Center (APRC).  NPRC 
notified the RO in April, May, July, and September 1995 that 
it had not received the records or that they were in transit 
and suggested that the RO resubmit the inquiry 120 days 
later.  A handwritten note on a July 1995 NPRC response 
indicated that the records were not on file and that it was 
waiting for the records that were due in December 1995.  The 
claims file contains no documentation of any communication 
with NPRC after September 1995, despite the note that the 
records may not be available through NPRC until December 
1995.  Thus, it appears that there is a possibility that NPRC 
may have received the records in December 1995 or thereafter.  
Moreover, a handwritten note in June 1995 indicated that the 
APRC was conducting a special search for the records.  There 
is no documentation in the claims file stating the results of 
that search.  To ensure that all pertinent service medical 
records are associated with the claims file, the service-
connection claims are remanded for a further attempt to 
obtain those service medical records.  

Increased rating claims

Two claims seeking higher evaluations must also be remanded 
for development of the record.  With respect to the claim for 
an evaluation in excess of 30 percent for sinusitis, the 
appellant was last examined in 1997.  The Board is not 
required to remand this claim solely because of the passage 
of time since an otherwise adequate examination.  In this 
case, though, the appellant has contended that the disability 
has undergone an increase in severity since the time of the 
examination.  VA O.G.C. Prec. Op. 11-95, slip op. at 10 (Apr. 
7, 1995).  Moreover, a further examination is necessary to 
fully evaluate the severity of the disability.   

In readjudicating the claim, the RO must consider recent 
changes in the criteria at Code 6510 to evaluate the 
disability.  See 38 C.F.R. § 4.97 (1996); 61 Fed. Reg. 
46,720-31 (Sept. 5, 1996) (effective October 7, 1996 and 
codified at 38 C.F.R. § 4.96 (2000)).  When the law or 
regulation changes after a claim has been filed, but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to appellant should 
apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Thus, 
the appellant's claim must be fully adjudicated under both 
the new and the old criteria to determine which version is 
more favorable.  DeSousa v. Gober, 10 Vet. App. 461 (1997).  
See also Bernard v. Brown, 4 Vet. App. 384 (1993) (before the 
Board addresses a question not yet addressed by the RO, it 
must consider whether appellant had adequate notice of the 
need and an opportunity to submit evidence or argument, and 
whether, in their absence, claimant is prejudiced).  

With respect to the claim seeking a rating in excess of 20 
percent for the right knee disability, that has been rated 
under the criteria of Diagnostic Code 5010 for traumatic 
arthritis and Code 5257 for other impairment of the knee.  
38 C.F.R. § 4.71a, Codes 5260 and 5261 (diagnostic criteria 
for evaluation of limited flexion and extension); VA O.G.C. 
Prec. Op. 23-97 (July 1, 1997).  When evaluating the record 
against the criteria providing for compensation based on 
limitation of motion, VA must assess whether pain and 
limitation of motion generated additional function loss, as 
contemplated by the provisions of 38 C.F.R. §§ 4.40, 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  As the 
criteria of Codes 5003, 5260, and 5261 are predicated on a 
loss of motion, an evaluation of the disability in light of 
that criteria must consider whether there is additional 
functional loss due to pain on motion.  As the criteria of 
Code 5257 are not predicated on loss of range of motion, an 
analysis of the impact of pain and functional loss is not 
necessary.  Johnson v. Brown, 9 Vet. App. 7 (1996).  The 
appellant was examined in August 1997 and August 1998; 
however, in neither occasion did the examiner assess the 
functional loss due to pain associated with any limitation of 
motion affecting the right knee.  As further adjudication is 
necessary to evaluate the claim for a higher evaluation for 
the right knee disability, the claim will be remanded for a 
complete examination of the right knee.  

The claim of individual unemployability is deferred pending 
completion of the development requested herein.  

The case is REMANDED for the following development:

1.  The RO should request that the 
appellant supply the names and addresses 
of any individuals or treatment 
facilities that have treated him for his 
right knee and sinusitis disabilities 
since August 1998, and the dates of such 
treatment.  After securing any necessary 
releases, the RO should obtain complete 
clinical records of such treatment and 
associate them with the claims folder.  

2.  The RO should make another attempt to 
secure the appellant service medical 
records through official channels, 
including NPRC and APRC.  All documents 
obtained must be associated with the 
claims file.  

3.  The RO should schedule the appellant 
for an examination to determine the 
nature and severity of the residuals of 
multiple facial fractures with sinusitis 
status post septoplasty.  The claims 
folder and a copy of this REMAND must be 
made available to the physician for 
review in conjunction with the 
examination.  The pertinent history 
concerning the disability should be 
obtained, and all necessary tests and 
studies, including x-ray studies, should 
be accomplished.  The report of 
examination should contain a detailed 
account of all manifestations of the 
disability found to be present.  The 
examiner should be asked to determine 
whether there is evidence of frequently 
incapacitating recurrences, severe and 
frequent headaches, purulent discharge or 
crusting reflecting purulence, chronic 
osteomyelitis requiring repeated 
curettage, three or more incapacitating 
episodes per year of sinusitis requiring 
prolonged (lasting 4 to 6 weeks) 
antibiotic treatment, more than 6 non-
incapacitating episodes per year of 
sinusitis characterized by headaches, 
pain, and purulent discharge or crusting, 
near constant sinusitis characterized by 
headaches, pain and tenderness of 
affected sinus, and purulent discharge or 
crusting after repeated surgeries.  An 
incapacitating episode of sinusitis means 
one requiring bed rest and treatment by a 
physician.  

4.  The RO should schedule the appellant 
for an orthopedic examination to 
determine the nature and severity of his 
right knee disability.  The claims folder 
and a copy of this REMAND must be made 
available to the physician for review in 
conjunction with the examination.  The 
pertinent history concerning the 
disability should be obtained, and all 
necessary testing, including x-ray 
studies and range of motion measurements, 
should be accomplished.  The report of 
examination should contain a detailed 
account of all orthopedic manifestations 
of the disability found to be present.  
The orthopedist should be asked to 
determine whether there is subluxation, 
instability, impairment of the tibia and 
fibula, and ankylosis.  If there is any 
ankylosis, the examiner should 
specifically indicate the angle at which 
flexion is ankylosed.  The orthopedist 
should also be asked to express an 
opinion as to whether pain could 
significantly limit functional ability 
during flare-ups or with prolonged use, 
whether any pain or functional loss 
produced additional range-of-motion loss 
due to any weakened movement, excess 
fatigability, or incoordination.  

5.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it is in compliance 
with this REMAND.  If not, the RO should 
take remedial action before returning the 
claim to the Board.  Stegall v. West, 11 
Vet. App. 268 (1998).  

After the development requested above has been completed to 
the extent possible, the RO should again review the record 
and adjudicate the claims.  Where necessary, the RO should 
evaluate the sinusitis disability in light of the old and new 
versions of applicable regulations.  If any benefit sought on 
appeal, for which a notice of disagreement has been filed, 
remains denied, the appellant and his representative should 
be furnished a supplemental statement of the case and given 
the opportunity to respond.  Thereafter, the case should be 
returned to the Board.  



		
	J. F. Gough
	Veterans Law Judge
	Board of Veterans' Appeals



 



- 5 -





- 30 -


